DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 fails to further limit the apparatus claim of the 1, instead introducing a system claim language into the claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Batista et al. (US 2018/0160734) (hereinafter referred to as ‘Batista’).
Batista teaches
Regarding claim 1, an aerosol delivery device comprising:
a chamber for receiving an article comprising an aerosolizable material for delivery by the aerosol delivery device;
a transmitter;
a receiver spaced apart from the transmitter; and
a processor (microcontroller 15), wherein the processor is configured to:
cause the transmitter to transmit a first signal to the receiver at least
partially through an article in the chamber in use, so that the receiver receives a
second signal, wherein the second signal is the first signal altered by interaction
with a signal altering component of the article, and
determine article data from the second signal;
the aerosol delivery device of claim 1, wherein the second signal comprises an identifier of the signal altering component, and the processor is configured to determine the article data based on the identifier;
the aerosol delivery device of claim 1, wherein the processor is configured to determine an alteration to the first signal by comparing the first signal and the second signal, wherein the determined alteration is associated with the article data (see paragraph 6);
the aerosol delivery device of claim 2, wherein the processor is configured to use a look up table to determine the article data;
the aerosol delivery device of claim 1 wherein the article data comprises at least one of:
a type,
a flavor,
an identifier, or 
a source (see paragraph 38);
the aerosol delivery device of claim 1, wherein the transmitter is configured to generate an electric field;
the aerosol delivery device of claim 1, wherein the transmitter is configured to generate a magnetic field;
the aerosol delivery device of claim 1, wherein the transmitter is configured to transmit at least one of:
a radio frequency signal, 
an Infra-Red signal, 
a visible light signal, or
an Ultra-Violet signal;
the aerosol delivery device of claim 1, wherein the processor is configured to determine a presence of the article within the chamber based on the second signal;
regarding claim 10, an article comprising:
an aerosolizable material; and
a signal altering component, wherein the signal altering component is configured to alter a first signal transmitted at least partially through the article into a second signal indicative of article data;
the article of claim 10, wherein the alteration to the first signal by the signal altering component is specific to the signal altering component;
the article of claim 10, wherein the signal altering component is configured to alter at least one of:
signal strength;
signal polarization;
signal frequency;
signal wavelength; or
signal direction;
the article of claim 1, wherein the signal altering component comprises at least one of:
a shield;
a conductor;
a diffraction grating,
a reflector, or
a polarizer;
regarding claim 16, a method of identifying an article in an aerosol delivery device, the
method comprising:
transmitting a first signal at least partially through an article from a transmitter to a receiver spaced from the transmitter;
receiving a second signal at the receiver, wherein the second signal is the first signal altered by interaction with a signal altering component of the article; and
determining article data from the second signal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





May 20, 20222
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876